ORDER PER CURIAM- Following a car accident, Michael Knudsen (“Appellant”) filed a petition alleging the negligence of Philip Grindstaff (“Employee”) and the vicarious liability, negligent entrustment, and negligent retention of Travelers Indemnity Company (“Employer”). Appellant alleged Employee was negligent in colliding into the rear of Appellant’s vehicle and that Employer was vicariously liable and negligent in entrusting Employee with the company vehicle and retaining Employee. The trial court entered summary judgment in favor of Employer and the jury returned a verdict in favor of Employee. Appellant appeals from the trial court’s order granting summary judgment and the jury’s verdict. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. .The judgment is affirmed pursuant to Rule 84.16(b).